One of the errors assigned in this case is, that it does not appear from the record that any legal process, summons, or other notice was served on Ratcliff, to give him an opportunity of defending a proceeding by which he might be divested of the right of a slave, and part of his value.
This assignment is well founded, and must be fatal to the proceeding complained of. Indeed, the act of assembly under which this proceeding was had, does not direct any such notice to be served, but the principles of law and justice which govern all judicial proceedings in this country indubitably required it, and the court will not presume the intention of the legislature to have been otherwise, from their silence on the case in this act. It need not be observed, that a proceeding of the kind, without a previous notification to the owner of a slave, would be peculiarly dangerous, because the slave, the informant, and the witnesses might all have improper motives for procuring the sale which the act authorizes. Therefore, it is considered by the court, that the orders aforesaid be quashed and set aside, and that each party pay their own costs in this behalf expended, which is ordered to be certified to the said court.